Citation Nr: 1609168	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her father


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1998 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied the Veteran's claims for bipolar disorder, depression and anxiety.

In order to better serve the Veteran's stated interests, the Board has broadened the claim as entitlement to service connection for an acquired psychiatric disorder. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The Veteran had a videoconference before the undersigned Veterans Law Judge (VLJ) in December 2914.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the issue on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the February 2012 VA examination, the examiner found that the Veteran's bipolar disorder, not otherwise specified (NOS) and anxiety disorder, NOS were less likely than not caused by or a result of her military service or any other primary service-connected disability.  The examiner stated the claimed condition of depression was accounted for by the diagnosis of bipolar disorder, NOS. The examiner opined that the Veteran's personality disorder NOS, evidenced by strong cluster B traits, existed prior to service by definition, and there was no persuasive evidence of permanent aggravation beyond natural progression due to military service or any primary service-connected disability.  The examiner stated that the extended time interval between the Veteran's military service and onset of treatment of her current Axis I psychiatric conditions (bipolar disorder NOS, anxiety disorder NOS) weighed against a relationship between her current Axis I psychiatric conditions and her military service.  The examiner, however, did not address or discuss the Veteran's four attempted suicides or her psychiatric hospitalization during service for major depressive disorder.

As far as personality disorders, such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected. 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Quirin v. Shinseki, 22 Vet. App. 390 (2009); and Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990). Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

Therefore additional commentary is needed.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

At the December 2014 Board hearing, the Veteran indicated that not all of her medical records from Axis One were obtained.  Accordingly, these and any other outstanding medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify any and all outstanding private treatment records related to her psychiatric disabilities.  Request that she provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records dated from August 2014 to the present and associate these records with the claims file.

2. Upon receipt of all additional records, schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and, if so, whether such disability existed prior to the Veteran's active service and was permanently aggravated by the Veteran's military service, considering the service treatment reports, VA medical records, and the lay statements by the Veteran and her family.

The claims file must be provided to and reviewed by the examiner.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary. 

Please note: The Veteran is competent to report lay observable events and symptoms; i.e. she is competent to attest to any reported symptoms she experienced in service or since that time. 

The examiner is asked to offer an opinion addressing the following questions:

 (a) Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a psychiatric disorder preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed psychiatric disorder. 

(b) Please indicate whether any preexisting psychiatric disorder obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder). 

If a personality disorder is also diagnosed, the examiner is requested to discuss whether there is any evidence of a superimposed acquired psychiatric condition on that personality disorder in service that resulted in a current acquired psychiatric disability. 

(c) If the examiner does not find obvious or manifest evidence that any currently diagnosed psychiatric disability preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder that is related to active military service or events therein.

In providing the medical opinions above, the examiner is asked to discuss the Veteran's lay statements and the medical evidence of record, including the service treatment reports and VA medical records.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

3. After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and her representative a supplemental statement of the case (SSOC), and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


